[sixthamendmenttoreceivab001.jpg]
EXECUTION VERSION SIXTH AMENDMENT TO THE RECEIVABLES FINANCING AGREEMENT This
SIXTH AMENDMENT TO THE RECEIVABLES FINANCING AGREEMENT (this “Amendment”), dated
as of September 30, 2019, is entered into by and among the following parties:
(i) SYNEOS HEALTH RECEIVABLES LLC, as Borrower; (ii) SYNEOS HEALTH, LLC (f/k/a
INC RESEARCH, LLC), as initial Servicer; and (iii) PNC BANK, NATIONAL
ASSOCIATION (“PNC”), as Administrative Agent and as Lender. Capitalized terms
used but not otherwise defined herein (including such terms used above) have the
respective meanings assigned thereto in the Receivables Financing Agreement
described below. BACKGROUND A. The parties hereto have entered into a
Receivables Financing Agreement, dated as of June 29, 2018 (as amended,
restated, supplemented or otherwise modified through the date hereof, the
“Receivables Financing Agreement”). B. Concurrently herewith, the Borrower, the
Administrative Agent, the Lender and PNC Capital Markets LLC are entering into
that certain Amended and Restated Fee Letter, dated as of the date hereof (the
“Fee Letter”). C. The parties hereto desire to amend the Receivables Financing
Agreement as set forth herein. NOW THEREFORE, with the intention of being
legally bound hereby, and in consideration of the mutual undertakings expressed
herein, each party to this Amendment hereby agrees as follows: SECTION 1.
Amendments to the Receivables Financing Agreement. The Receivables Financing
Agreement is hereby amended to incorporate the changes shown on the marked pages
of the Receivables Financing Agreement attached hereto as Exhibit A. SECTION 2.
Representations and Warranties of the Borrower and the Servicer. The Borrower
and the Servicer hereby represent and warrant to each of the parties hereto as
of the date hereof as follows: (a) Representations and Warranties. The
representations and warranties made by it in the Receivables Financing Agreement
and each of the other Transaction Documents to which it is a party are true and
correct as of the date hereof. 733531005 18569090



--------------------------------------------------------------------------------



 
[sixthamendmenttoreceivab002.jpg]
(b) Enforceability. The execution and delivery by it of this Amendment, and the
performance of its obligations under this Amendment, the Fee Letter, the
Receivables Financing Agreement (as amended hereby) and the other Transaction
Documents to which it is a party are within its organizational powers and have
been duly authorized by all necessary action on its part, and this Amendment,
the Fee Letter, the Receivables Financing Agreement (as amended hereby) and the
other Transaction Documents to which it is a party are (assuming due
authorization and execution by the other parties thereto) its valid and legally
binding obligations, enforceable in accordance with their terms, except (i) as
such enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (ii) as such enforceability may be limited by
general principles of equity, regardless of whether such enforceability is
considered in a proceeding in equity or at law. (c) No Event of Default. After
giving effect to this Amendment, no Event of Default or Unmatured Event of
Default has occurred and is continuing, or would occur as a result of this
Amendment, the Fee Letter or the transactions contemplated hereby or thereby.
SECTION 3. Effect of Amendment; Ratification. All provisions of the Receivables
Financing Agreement and the other Transaction Documents, as expressly amended
and modified by this Amendment, shall remain in full force and effect. After
this Amendment becomes effective, all references in the Receivables Financing
Agreement (or in any other Transaction Document) to “this Receivables Financing
Agreement”, “this Agreement”, “hereof”, “herein” or words of similar effect
referring to the Receivables Financing Agreement shall be deemed to be
references to the Receivables Financing Agreement as amended by this Amendment.
This Amendment shall not be deemed, either expressly or impliedly, to waive,
amend or supplement any provision of the Receivables Financing Agreement other
than as set forth herein. The Receivables Financing Agreement, as amended by
this Amendment, is hereby ratified and confirmed in all respects. SECTION 4.
Effectiveness. This Amendment shall become effective as of the date hereof,
subject to the conditions precedent that the Administrative Agent shall have
received the following: (a) counterparts to this Amendment executed by each of
the parties hereto; (b) counterparts to the Fee Letter executed by each of the
parties thereto and confirmation that all fees owing under the Fee Letter have
been paid in accordance with its terms; and (c) such opinions of counsel,
certificates, resolutions and other deliverables, in each case, in form and
substance acceptable to the Administrative Agent as may be reasonably requested
by the Administrative Agent prior to the date hereof. SECTION 5. Severability.
Any provisions of this Amendment which are prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such 733531005 18569090 2



--------------------------------------------------------------------------------



 
[sixthamendmenttoreceivab003.jpg]
prohibition or unenforceability without invalidating the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.
SECTION 6. Transaction Document. This Amendment shall be a Transaction Document
for purposes of the Receivables Financing Agreement. SECTION 7. Counterparts.
This Amendment may be executed in any number of counterparts, each of which when
so executed shall be deemed to be an original and all of which when taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart hereof by facsimile or other electronic means shall be equally
effective as delivery of an originally executed counterpart. SECTION 8.
GOVERNING LAW AND JURISDICTION. (a) THIS AMENDMENT, INCLUDING THE RIGHTS AND
DUTIES OF THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF
THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY
OTHER CONFLICTS OF LAW PROVISIONS THEREOF). (b) EACH PARTY HERETO HEREBY
IRREVOCABLY SUBMITS TO (I) WITH RESPECT TO THE BORROWER AND THE SERVICER, THE
EXCLUSIVE JURISDICTION, AND (II) WITH RESPECT TO EACH OF THE OTHER PARTIES
HERETO, THE NON-EXCLUSIVE JURISDICTION, IN EACH CASE, OF ANY NEW YORK STATE OR
FEDERAL COURT SITTING IN NEW YORK CITY, NEW YORK IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AMENDMENT, AND EACH PARTY HERETO HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING (I)
IF BROUGHT BY THE BORROWER, THE SERVICER OR ANY AFFILIATE THEREOF, SHALL BE
HEARD AND DETERMINED, AND (II) IF BROUGHT BY ANY OTHER PARTY TO THIS AMENDMENT,
MAY BE HEARD AND DETERMINED, IN EACH CASE, IN SUCH NEW YORK STATE COURT OR, TO
THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. NOTHING IN THIS SECTION 8
SHALL AFFECT THE RIGHT OF THE ADMINISTRATIVE AGENT OR ANY OTHER CREDIT PARTY TO
BRING ANY ACTION OR PROCEEDING AGAINST THE BORROWER OR THE SERVICER OR ANY OF
THEIR RESPECTIVE PROPERTY IN THE COURTS OF OTHER JURISDICTIONS. EACH OF THE
BORROWER AND THE SERVICER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT
MAY EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE
OF SUCH ACTION OR PROCEEDING. THE PARTIES HERETO AGREE THAT A FINAL JUDGMENT IN
ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.
733531005 18569090 3



--------------------------------------------------------------------------------



 
[sixthamendmenttoreceivab004.jpg]
SECTION 9. Section Headings. The various headings of this Amendment are included
for convenience only and shall not affect the meaning or interpretation of this
Amendment, the Receivables Financing Agreement or any provision hereof or
thereof. SECTION 10. Performance Guaranty Ratification. After giving effect to
this Amendment and the transactions contemplated by this Amendment, all of the
provisions of the Performance Guaranty shall remain in full force and effect and
the Performance Guarantor hereby ratifies and affirms the Performance Guaranty
and acknowledges that the Performance Guaranty has continued and shall continue
in full force and effect in accordance with its terms. [SIGNATURE PAGES FOLLOW]
733531005 18569090 4



--------------------------------------------------------------------------------



 
[sixthamendmenttoreceivab005.jpg]




--------------------------------------------------------------------------------



 
[sixthamendmenttoreceivab006.jpg]




--------------------------------------------------------------------------------



 
[sixthamendmenttoreceivab007.jpg]




--------------------------------------------------------------------------------



 
[sixthamendmenttoreceivab008.jpg]




--------------------------------------------------------------------------------



 
[sixthamendmenttoreceivab009.jpg]
Exhibit A (attached) 733531005 18569090



--------------------------------------------------------------------------------



 
[sixthamendmenttoreceivab010.jpg]
EXECUTION VERSION EXHIBIT A to SIXTH AMENDMENT, dated as of September 30, 2019
CONFORMED COPY INCLUDES FIRST AMENDMENT, dated as of August 1, 2018 SECOND
AMENDMENT, dated as of August 29, 2018 THIRD AMENDMENT, dated as of October 25,
2018 FOURTH AMENDMENT, dated as of January 2, 2019 FIFTH AMENDMENT, dated as of
July 25, 2019 RECEIVABLES FINANCING AGREEMENT Dated as of June 29, 2018 by and
among SYNEOS HEALTH RECEIVABLES LLC, as Borrower, THE PERSONS FROM TIME TO TIME
PARTY HERETO, as Lenders, PNC BANK, NATIONAL ASSOCIATION, as Administrative
Agent, SYNEOS HEALTH, LLC, as initial Servicer, and PNC CAPITAL MARKETS LLC, as
Structuring Agent 733531075 18569090



--------------------------------------------------------------------------------



 
[sixthamendmenttoreceivab011.jpg]
“Base Rate” means, for any day and any Lender, a fluctuating interest rate per
annum as shall be in effect from time to time, which rate shall be at all times
equal to the higher of: (a) the rate of interest in effect for such day as
publicly announced from time to time by such Lender or its Affiliate as its
“reference rate” or “prime rate”, as applicable. Such “reference rate” or “prime
rate” is set by the applicable Lender or its Affiliate based upon various
factors, including such Person’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above or below such announced rate, and is not
necessarily the lowest rate charged to any customer; and (b) 0.50% per annum
above the latest Federal Funds Rate. “Beneficial Owner” means, for the Borrower,
each of the following: (a) each individual, if any, who, directly or indirectly,
owns 25% or more of the Borrower’s Capital Stock; and (b) a single individual
with significant responsibility to control, manage, or direct the Borrower.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230. “Borrower” has the
meaning specified in the preamble to this Agreement. “Borrower Indemnified
Amounts” has the meaning set forth in Section 13.01(a). “Borrower Indemnified
Party” has the meaning set forth in Section 13.01(a). “Borrower Material Adverse
Effect” means a material adverse effect on any of the following: (a) the assets,
operations, business or financial condition of the Borrower; (b) the ability of
the Borrower to perform its obligations under this Agreement or any other
Transaction Document to which it is a party; (c) the validity or enforceability
of this Agreement or any other Transaction Document to which the Borrower is a
party, or the validity, enforceability, value or collectability of any material
portion of the Pool Receivables; (d) the status, perfection, enforceability or
priority of the Administrative Agent’s security interest in the Collateral; or
(e) the rights and remedies of any Credit Party under the Transaction Documents
or associated with its respective interest in the Collateral. “Borrower
Obligations” means all present and future indebtedness, reimbursement
obligations, and other liabilities and obligations (howsoever created, arising
or evidenced, whether direct or indirect, absolute or contingent, or due or to
become due) of the Borrower to any Credit Party, Borrower Indemnified Party
and/or any Affected Person, arising under or in connection with this Agreement
or any other Transaction Document or the transactions 733531075 18569090 4



--------------------------------------------------------------------------------



 
[sixthamendmenttoreceivab012.jpg]
(b) if this definition of “Business Day” is utilized in connection with Adjusted
LIBOR or LMIR, dealings are carried out in the London interbank market.
“Capital” means, with respect to any Lender, the aggregate amounts paid to, or
on behalf of, the Borrower in connection with all Loans made by such Lender
pursuant to Article II, as reduced from time to time by Collections distributed
and applied on account of such Capital pursuant to Section 4.01; provided, that
if such Capital shall have been reduced by any distribution and thereafter all
or a portion of such distribution is rescinded or must otherwise be returned for
any reason, such Capital shall be increased by the amount of such rescinded or
returned distribution as though it had not been made. “Capital Stock” means,
with respect to any Person, any and all common shares, preferred shares,
interests, participations, rights in or other equivalents (however designated)
of such Person’s capital stock, partnership interests, limited liability company
interests, membership interests or other equivalent interests and any rights
(other than debt securities convertible into or exchangeable for capital stock),
warrants or options exchangeable for or convertible into such capital stock or
other equity interests. “Certificate of Beneficial Ownership” means, for the
Borrower, a certificate in form and substance acceptable to the Administrative
Agent (as amended or modified by the Administrative Agent from time to time in
its sole discretion), certifying, among other things, the Beneficial Owner of
the Borrower. “Change in Control” means the occurrence of any of the following:
(a) Syneos Health ceases to own, directly, 100% of the issued and outstanding
Capital Stock of the Borrower free and clear of all Adverse Claims; (b) Parent
ceases to own, directly or indirectly, 100% of the issued and outstanding
Capital Stock of any Originator or the Servicer; (c) any Adverse Claim should
exist with respect to any Intercompany Loan Agreement or any Intercompany Loan;
(d) the acquisition by any Person or group (within the meaning of Section
13(d)(3) or Section 14(d)(2) of the Exchange Act), including any group acting
for the purpose of acquiring, holding or disposing of Securities (within the
meaning of Rule 13d-5(b)(1) under the Exchange Act, but excluding any employee
benefit plan and/or Person acting as the trustee, agent or other fiduciary or
administrator therefor), other than one or more Permitted Holders, of Capital
Stock representing more than the greater of (x) 35% of the total voting power of
all of the outstanding voting Capital Stock of Parent and (y) the percentage of
the total voting power of all of the outstanding voting Capital Stock of Parent
owned, directly or indirectly, beneficially by the Permitted Holders; or (e) the
occurrence of a “change of control” (or similar event, however defined) under
the Credit Agreement (or any refinancing thereof). 733531075 18569090 6



--------------------------------------------------------------------------------



 
[sixthamendmenttoreceivab013.jpg]
“Commencement Date” means the date, if any, identified as the “Commencement
Date” in a writing delivered by the Borrower to the Administrative Agent;
provided, however, that the “Commencement Date” shall be deemed to be the date
of the initial Credit Extension if not previously identified as a date on or
prior to the date of the initial Credit Extension. “Commitment” means, with
respect to any Lender, the maximum aggregate amount of Capital which such Person
is obligated to lend or pay hereunder on account of all Loans, on a combined
basis, as set forth on Schedule I or in such other agreement pursuant to which
it became a Lender, as such amount may be modified in connection with any
subsequent assignment pursuant to Section 14.03 or in connection with a
reduction in the Facility Limit pursuant to Section 2.02(e). If the context so
requires, “Commitment” also refers to a Lender’s obligation to make Loans
hereunder in accordance with this Agreement. “Concentration Percentage” means
(i) for any Group A Obligor, 25.0%, (ii) for any Group B Obligor, 15.0%, (iii)
for any Group C Obligor, 10.0% and (iv) for any Group D Obligor, 5.0%.
“Concentration Reserve Percentage” means, at any time of determination, the
largest of: (a) the sum of the four (4) largest Obligor Percentages of the Group
D Obligors, (b) the sum of the two (2) largest Obligor Percentages of the Group
C Obligors and (c) the largest Obligor Percentage of the Group B Obligors.
“Contract” means, with respect to any Receivable, any and all contracts,
instruments, agreements, leases, invoices, notes or other writings pursuant to
which such Receivable arises or that evidence such Receivable or under which an
Obligor becomes or is obligated to make payment in respect of such Receivable.
“Covered Entity” means (a) each of Borrower, the Servicer, each Originator, the
Parent and each of the Parent’s Subsidiaries and (b) each Person that, directly
or indirectly, is in control of a Person described in clause (a) above. For
purposes of this definition, control of a Person shall mean the direct or
indirect (x) ownership of, or power to vote, 35% or more of the issued and
outstanding equity interests having ordinary voting power for the election of
directors of such Person or other Persons performing similar functions for such
Person, or (y) power to direct or cause the direction of the management and
policies of such Person whether by ownership of equity interests, contract or
otherwise. “Credit Agreement” means that certain Credit Agreement, dated as of
August 1, 2017, as amended, by and among Syneos Health, Inc. f/k/a INC Research
Holdings, Inc., as the administrative borrower, the other borrowers party
thereto, the financial institutions party thereto as lenders, JPMorgan Chase
Bank, N.A. (as successor agent to Credit Suisse AG, Cayman Islands Branch), as
administrative agent, the other financial institutions party thereto, as joint
lead arrangers and joint bookrunners. “Credit and Collection Policy” means, as
the context may require, those receivables credit and collection policies and
practices of the Originators in effect on the Closing Date and described in
Exhibit F, as modified in compliance with this Agreement. “Credit Extension”
means the making of any Loan. 733531075 18569090 8



--------------------------------------------------------------------------------



 
[sixthamendmenttoreceivab014.jpg]
(e) the excess (if any) of (i) the aggregate Outstanding Balance of all Eligible
Receivables, the Obligors of which are Eligible Tier II Non-OECD Country
Obligors, over (ii) the product of (x) 1.0%, multiplied by (y) the aggregate
Outstanding Balance of all Receivables then in the Receivables Pool; plus (f)
the excess (if any) of (i) the aggregate Outstanding Balance of all Eligible
Receivables that have remained unpaid for more than 60 days but less than 91
days after the original due date of such Receivable, over (ii) the product of
(x) 15.0%, multiplied by (y) the aggregate initial Outstanding Balance of all
Pool Receivables (other than Unbilled Receivables) generated by the Originators
during the month that is three (3) Fiscal Months before the then-current Fiscal
Month as of the date of determination; plus (g) the excess (if any) of (i) the
aggregate Outstanding Balance of all Eligible Receivables that have a due date
which is more than 90 days but less than 121 days after the original invoice
date of such Receivable, over (ii) the product of (x) 10.0%, multiplied by (y)
the aggregate Outstanding Balance of all Receivables then in the Receivables
Pool. “Exchange Act” means the Securities Exchange Act of 1934, as amended or
otherwise modified from time to time. “Excluded Receivable” means any Receivable
(without giving effect to the proviso to the definition thereto) the Obligor of
which is Pfizer Inc. or any Subsidiary thereof. “Excluded Taxes” means any of
the following Taxes imposed on or with respect to an Affected Person or required
to be withheld or deducted from a payment to an Affected Person: (a) Taxes
imposed on or measured by net income (however denominated), franchise Taxes and
branch profits Taxes, in each case, (i) imposed as a result of such Affected
Person being organized under the laws of, or having its principal office or, in
the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in the Loans or Commitment
pursuant to a law in effect on the date on which (i) such Lender makes a Loan or
its Commitment or (ii) such Lender changes its lending office, except in each
case to the extent that amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender became a party hereto
or to such Lender immediately before it changed its lending office and (c) any
U.S. federal withholding Taxes imposed pursuant to FATCA. “Facility Limit” means
$250,000,000275,000,000 as reduced from time to time pursuant to Section
2.02(e). References to the unused portion of the Facility Limit shall mean, at
any time of determination, an amount equal to (x) the Facility Limit at such
time, minus (y) the Aggregate Capital at such time. “FATCA” means Sections 1471
through 1474 of the Code, as of the date of this Agreement (or any amended or
successor version that is substantively comparable and not materially more
onerous to comply with), any current or future regulations or official
interpretations thereof, any agreements entered into pursuant to Section
1471(b)(1) of the Code, 733531075 18569090 16



--------------------------------------------------------------------------------



 
[sixthamendmenttoreceivab015.jpg]
crime to any Anti-Terrorism Law, or has knowledge of facts or circumstances to
the effect that it is reasonably likely that any aspect of its operations is in
actual or probable violation of any Anti-Terrorism Law. “Reportable Event” means
any reportable event as defined in Section 4043(c) of ERISA or the regulations
issued thereunder with respect to a Pension Plan. “Representatives” has the
meaning set forth in Section 14.06(c). “Required Capital Amount” means, as of
any date of determination, an amount equal to the product of (i) the Loss
Reserve Percentage at such time times (ii) the Net Receivables Pool Balance at
such time. “Restricted Payments” has the meaning set forth in Section 8.01(r).
“Returned Goods” means all right, title and interest in and to returned,
repossessed or foreclosed goods and/or merchandise the sale of which gave rise
to a Receivable; provided that such goods shall no longer constitute Returned
Goods after a Deemed Collection has been deposited in a Collection Account with
respect to the full Outstanding Balance of the related Receivables. “S&P” means
Standard & Poor’s Rating Services, a Standard & Poor’s Financial Services LLC
business, and any successor thereto that is a nationally recognized statistical
rating organization. “Sanctioned Country” means a country subject to a sanctions
program maintained under any Anti-Terrorism Law, including any such country
identified on the list maintained by OFAC and available at:
http://www.treasury.gov/resource-center/sanctions/ Programs/Pages/Programs.aspx,
or as otherwise published from time to time “Sanctioned Person” (i) A person
named on the list of “Specially Designated Nationals” or “Blocked Persons”
maintained by OFAC available at: http://www.treasury.gov/
resource-center/sanctions/SDN-List/Pages/default.aspx, or as otherwise published
from time to time, (ii) (A) an agency of the government of a Sanctioned Country,
(B) an organization controlled by a Sanctioned Country or (C) a person resident
in a Sanctioned Country, to the extent subject to a sanctions program
administered by OFAC, or (iii) any individual person, group, regime, entity or
thing listed or otherwise recognized as a specially designated, prohibited,
sanctioned or debarred person, group, regime, entity or thing, or subject to any
limitations or prohibitions (including but not limited to the blocking of
property or rejection of transactions), under any Anti-Terrorism Law. “Scheduled
Termination Date” means June 29, 2020.September 30, 2021. “SEC” means the U.S.
Securities and Exchange Commission or any governmental agencies substituted
therefor. “Secured Parties” means each Credit Party, each Borrower Indemnified
Party and each Affected Person. 733531075 18569090 28



--------------------------------------------------------------------------------



 
[sixthamendmenttoreceivab016.jpg]
“Servicer” has the meaning set forth in the preamble to this Agreement.
“Servicer’s Account” means the deposit account with an account number ending in
4824 maintained by the Servicer or its Affiliate at Bank of America, N.A.
“Servicer Indemnified Amounts” has the meaning set forth in Section 13.02(a).
“Servicer Indemnified Party” has the meaning set forth in Section 13.02(a).
“Servicing Fee” means the fee referred to in Section 9.06(a) of this Agreement.
“Servicing Fee Rate” means the rate referred to in Section 9.06(a) of this
Agreement. “Settlement Date” means with respect to any Portion of Capital for
any Interest Period or any Interest or Fees, (i) prior to the Termination Date
and so long as no Event of Default has occurred and is continuing, the Monthly
Settlement Date and (ii) on and after the Termination Date or if an Event of
Default has occurred and is continuing, each day selected from time to time by
the Administrative Agent (with the consent or at the direction of the Majority
Lenders) (it being understood that the Administrative Agent (with the consent or
at the direction of the Majority Lenders) may select such Settlement Date to
occur as frequently as daily), or, in the absence of such selection, the Monthly
Settlement Date. “Settlement Item” means (i) each check or other payment order
drawn on or payable against any Linked Account, which any Collection Account
Bank takes for deposit or value, cashes or exchanges for a cashier’s check or
official check in the ordinary course of business, and which is presented for
settlement against any Collection Account, (ii) each check or other payment
order drawn on or payable against any Collection Account, which any Collection
Account Bank takes for deposit or value, assures payment pursuant to a banker’s
acceptance, cashes or exchanges for a cashier’s check or official check in the
ordinary course of business, (iii) each ACH credit entry initiated by any
Collection Account Bank, as originating depository financial institution, on
behalf of Borrower, as originator and (iv) any other payment order drawn on or
payable against any Collection Account. “Settlement Item Amounts” means the face
amount of each Settlement Item. “Sixth Amendment Closing Date” means September
30, 2019. “Solvent” means, with respect to any Person and as of any particular
date, (i) the present fair market value (or present fair saleable value) of the
assets of such Person is not less than the total amount required to pay the
probable liabilities of such Person on its total existing debts and liabilities
(including contingent liabilities) as they become absolute and matured, (ii)
such Person is able to realize upon its assets and pay its debts and other
liabilities, contingent obligations and commitments as they mature and become
due in the normal course of business, (iii) such Person is not incurring debts
or liabilities beyond its ability to pay such debts and liabilities as they
mature and (iv) such Person is not engaged in any business or transaction, and
is not about to engage in any business or transaction, for which its property
would constitute unreasonably small capital after giving due consideration to
the prevailing practice in the industry in which such Person is engaged.
733531075 18569090 29



--------------------------------------------------------------------------------



 
[sixthamendmenttoreceivab017.jpg]
(u) Taxes. The Borrower has (i) timely filed all tax returns (federal, state and
local) required to be filed by it and (ii) paid, or caused to be paid, all
taxes, assessments and other governmental charges, if any, other than taxes,
assessments and other governmental charges being contested in good faith by
appropriate proceedings and as to which adequate reserves have been provided in
accordance with GAAP, except in each case to the extent that such failure to
file or pay could not reasonably be expected to have a Borrower Material Adverse
Effect. (v) Tax Status. The Borrower (i) is, and shall at all relevant times
continue to be, a “disregarded entity” within the meaning of U.S. Treasury
Regulation § 301.7701-3 for U.S. federal income tax purposes that is wholly
owned by a “United States person” (within the meaning of Section 7701(a)(30) of
the Code) and (ii) is not and will not at any relevant time become an
association (or publicly traded partnership) taxable as an association for U.S.
federal income tax purposes. The Borrower is not subject to any Tax in any
jurisdiction outside the United States. (w) Opinions. The facts regarding the
Borrower, the Servicer, each Originator, the Performance Guarantor, the
Receivables, the Related Security and the related matters set forth or assumed
in each of the opinions of counsel delivered in connection with this Agreement
and the Transaction Documents are true and correct in all material respects. (x)
Other Transaction Documents. Each representation and warranty made by the
Borrower under each other Transaction Document to which it is a party is true
and correct in all material respects as of the date when made. (y) Liquidity
Coverage Ratio. The Borrower has not, does not and will not during this
Agreement issue any LCR Security. The Borrower further represents and warrants
that its assets and liabilities are consolidated with the assets and liabilities
of Parent for purposes of GAAP. (z) No Linked Accounts. Except for the
Servicer’s Account, there are no Linked Accounts with respect to any Collection
Account. (aa) Beneficial Ownership Regulation. As of the Sixth Amendment Closing
Date, the Borrower is an entity that is organized under the laws of the United
States or of any state and at least 51% of whose common stock or analogous
equity interest is owned directly or indirectly by a company listed on the New
York Stock Exchange or the American Stock Exchange or designated as a NASDAQ
National Market Security listed on the NASDAQ stock exchange and is excluded on
that basis from the definition of “Legal Entity Customer” as defined in the
Beneficial Ownership Regulation. Notwithstanding any other provision of this
Agreement or any other Transaction Document, the representations and warranties
contained in this Section shall be continuing, and remain in full force and
effect until the Final Payout Date. SECTION 7.02. Representations and Warranties
of the Servicer. The Servicer represents and warrants to each Credit Party as of
the Closing Date, on each Settlement Date and on each day that a Credit
Extension or Release shall have occurred: 733531075 18569090 55



--------------------------------------------------------------------------------



 
[sixthamendmenttoreceivab018.jpg]
(x) Taxes. The Borrower will (i) timely file all tax returns (federal, state and
local) required to be filed by it and (ii) pay, or cause to be paid, all taxes,
assessments and other governmental charges, if any, other than taxes,
assessments and other governmental charges being contested in good faith by
appropriate proceedings and as to which adequate reserves have been provided in
accordance with GAAP, except in each case to the extent that the failure to file
or pay could not reasonably be expected to have a Borrower Material Adverse
Effect. (y) Borrower’s Tax Status. The Borrower will remain a wholly-owned
subsidiary of a United States person (within the meaning of Section 7701(a)(30)
of the Code) and not be subject to withholding under Section 1446 of the Code.
No action will be taken that would cause the Borrower to (i) be treated other
than as a “disregarded entity” within the meaning of U.S. Treasury Regulation §
301.7701-3 for U.S. federal income tax purposes or (ii) become an association
taxable as a corporation or a publicly traded partnership taxable as a
corporation for U.S. federal income tax purposes. The Borrower shall not become
subject to any Tax in any jurisdiction outside the United States. (z) Minimum
Funding Threshold. The Borrower shall cause the Aggregate Capital to exceed the
Minimum Funding Threshold at all times. (aa) Liquidity Coverage Ratio. The
Borrower shall not issue any LCR Security. (bb) Linked Accounts. Except for the
Servicer’s Account, the Borrower shall not permit any Linked Account to exist
with respect to any Collection Account; provided, however, that if so instructed
by the Administrative Agent (in its sole discretion) at any time if a Ratings
Event has occurred and is continuing, the Borrower shall cause the Servicer’s
Account to cease being a Linked Account promptly, but not later than 2 Business
Days following the Borrower’s or the Servicer’s receipt of such instruction.
(cc) Beneficial Ownership Regulation. Promptly following any change that would
result in a change to the status as an excluded “Legal Entity Customer” under
(and as defined in) the Beneficial Ownership Regulation, the Borrower shall
execute and deliver to the Administrative Agent a Certification of Beneficial
Owner(s) complying with the Beneficial Ownership Regulation, in form and
substance reasonably acceptable to the Administrative Agent. (dd) (cc) Other
Additional Information. The Borrower will provide to the Administrative Agent
and the Lenders such information and documentation as may reasonably be
requested by the Administrative Agent or any Lender from time to time for
purposes of compliance by the Administrative Agent or such Lender with
applicable laws (including without limitation the PATRIOT Act and other “know
your customer” and anti-money laundering rules and regulations), and any policy
or procedure implemented by the Administrative Agent or such Lender to comply
therewith. SECTION 8.02. Covenants of the Servicer. At all times from the
Closing Date until the Final Payout Date: 733531075 18569090 67



--------------------------------------------------------------------------------



 
[sixthamendmenttoreceivab019.jpg]
SCHEDULE I Commitments PNC Bank, National Association Party Capacity Commitment
PNC Bank, National Association Lender $250,000,000275,000,000 Schedule I- 1
733531075 18569090



--------------------------------------------------------------------------------



 